Citation Nr: 1413905	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-45 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury, to include headaches and laceration of the head.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's niece

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.

In April 2010, service treatment records were received that were not previously associated with the claims file.  Therefore, rather than determining whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a head injury, to include headaches and laceration of the head, the claim will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the VA treatment records reveals a record dated in September 2010 that indicates that it was scanned into and could be viewed in VISTA.  It does not appear that this record has been associated with the claims file.  The Veteran receives treatment at the VA; however, treatment records dated subsequent to June 2012 have not been obtained and associated with the claims file.  As such, attempts must be made to obtain and associate with the claims file the scanned VA treatment note dated in September 2010 and all VA treatment records regarding the Veteran that are dated since June 2012.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

The Veteran has reported that he was granted Social Security Administration (SSA) benefits.  In addition a notation in the file indicates that the Veteran was granted SSI disability.  There is no indication in the claims file that an attempt has been made to obtain the records regarding the award of SSA benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323.

The Veteran competently reported at the hearing that he was exposed to loud noise in service and that he has a loss of hearing and ringing in the ears.  In addition, the Veteran has contended that his reported hearing loss and tinnitus are related to his head injury in service.  As such, the Board finds it necessary to afford the Veteran a VA medical examination to determine the etiology of any hearing loss and/or tinnitus found to be present.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records reveal that the Veteran was treated for head injuries, including concussion of the brain, loss of consciousness, and laceration, sustained in a motor vehicle accident.  Post service treatment records reveal that the Veteran has been diagnosed with migraines and headaches.  As such, the Board finds it necessary to afford the Veteran a VA medical examination.  Id.

The Veteran further testified that after his active service he served in the National Guard.  Review of the claims file reveals an indication that the Veteran served in the Army Reserves.  On remand, attempts must be taken to verify the Veteran's National Guard service and to obtain any associated medical and personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the scanned VA treatment note dated in September 2010 and all VA treatment records dated subsequent to June 2012.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Take all appropriate action to verify any National Guard service.  If National Guard service is verified, take all appropriate action to obtain and associate with the claims file medical and personnel records associated with that service.  If no additional records can be located, make a formal finding as to their unavailability and inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss and/or tinnitus found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service.  The examiner must comment on the Veteran's reports of exposure to loud noise in service and the Veteran's head injury in service.  The rationale for all opinions expressed should be provided in a report. 

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any residuals of a head injury, to include headaches and laceration of the head, found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must identify all residuals of the Veteran's in service head injury.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of a head injury, to include headaches and laceration of the head, found to be present are related to or had its onset during service.  The examiner must comment on the Veteran's head injury in service.  The rationale for all opinions expressed should be provided in a report. 

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


